              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:08-cr-00016-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER
                                )
MATTHEW JAMES DURY,             )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court upon the Defendant’s “Motion for

Remand to ICC Custody” [Doc. 178].

     The Defendant moves the Court to remand him to the custody of the

International Criminal Court. The Defendant’s motion is frivolous and legally

baseless and is therefore denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Remand to ICC Custody” [Doc. 178] is DENIED.

     IT IS SO ORDERED.      Signed: May 18, 2020




       Case 1:08-cr-00016-MR Document 181 Filed 05/18/20 Page 1 of 1
